Citation Nr: 9910107	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), from July 19, 1995, to 
February 8, 1998, and to a rating in excess of 50 percent 
thereafter. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Illinois, which increased the rating for the veteran's 
service-connected PTSD from 10 percent to 30 percent, 
effective from receipt of the reopened claim (in July 1995).  
The veteran appealed for a higher rating.  A subsequent RO 
decision entered during this appeal, in May 1998, increased 
the rating for PTSD to 50 percent, effective February 9, 
1998.  Hence, the issue before the Board at this time is 
entitlement to a rating in excess of 30 percent for PTSD, 
from July 19, 1995, to February 8, 1998, and to a rating in 
excess of 50 percent thereafter.


REMAND

The veteran's claim for a rating in excess of 30 percent for 
PTSD, from July 19, 1995 to February 8, 1998, and to a rating 
in excess of 50 percent thereafter, is well grounded, meaning 
it is plausible.  Hence, the VA has a duty to assist him in 
developing the facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1998).  A 
review of the record discloses that additional action by the 
RO is required before the Board can proceed further on the 
veteran's claim of an increased rating for PTSD.

The veteran testified at a Travel Board hearing conducted in 
June 1998 that he is being treated for his PTSD at the VA 
Medical Center in Bonham, Texas.  He indicated that he has 
been followed at that facility for the past few years and is 
seen approximately every three months on an outpatient basis.  
The veteran also testified that he attends sessions at a 
local Vet Center on a weekly basis.  The record does not 
contain the VA psychiatric outpatient treatment records or 
any Vet Center records.  The VA's statutory duty to assist 
the veteran includes the obligation to obtain pertinent 
treatment records, the existence of which has been called to 
its attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

Therefore, this case is REMANDED for the following 
development:

1.  The RO should obtain all of the 
veteran's hospital and outpatient clinic 
records from the Bonham, Texas VA Medical 
Center and associate them with the claims 
folder.  After obtaining signed 
authorization from the veteran (38 C.F.R. 
§ 3.159 (1998)), the RO should also 
obtain copies of his records from the Vet 
Center and determine if the veteran has 
received any other VA or non-VA 
psychiatric treatment in recent years; 
copies of any additional records should 
also be associated with the claims 
folder.   

3.  Thereafter, the RO should 
readjudicate the veteran's  claim for a 
rating in excess of 30 percent for PTSD, 
from July 19, 1995, to February 8, 1998, 
and to a rating in excess of 50 percent 
thereafter.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The veteran is hereby informed that he has a right to present 
any additional evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).



The purposes of this REMAND are to assist the veteran in the 
development of his claim and to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









